Citation Nr: 0511693	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had active military service from January to 
August 1946 and from February to December 1947. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied a rating in excess of 10 
percent for lumbosacral strain.  In June 1995, the appellant 
was afforded a hearing before the undersigned Board member 
and, in December 1996, the Board remanded his claim to the RO 
for further evidentiary development.

In October 1998, the Board granted the appellant's claim for 
an increased rating, to 20 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  The appellant appealed the 
Board's denial of a rating in excess of 20 percent to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2000 Order that vacated and remanded that part 
of the Board's decision that denied an increased evaluation 
in excess of 20 percent for lumbosacral strain, the Court 
noted that the Board's factual finding that the appellant had 
moderate limitation of motion of the lumbosacral spine 
appeared inappropriate in view of the fact that recent VA X-
rays confirmed that his lumbosacral spine was fused from L2-
S2.  The Court also noted the veteran's representative's 
argument that the entire back condition should be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), for 
intervertebral disc syndrome, as it is not possible to 
dissociate a 1979 laminectomy and neurological problems from 
the service-connected lumbosacral strain, and cited to 
Mittleider v. West, 11 Vet. App. 181, 183 (1998) (When it is 
not possible to separate the effects of a service-connected 
and non-service-connected disorder, VA regulations at 
38 C.F.R. § 3.102 (1999) require that reasonable doubt be 
resolved in the appellant's favor and dictate that such signs 
and symptoms be attributed to the service-connected 
disability.)

The Court further noted that the Board remanded the 
appellant's claim in December 1996 for VA neurological and 
orthopedic examinations.  The Court found that the two 1997 
VA neurologic examinations essentially complied with the 
Board's 1996 remand directives although the opinions did not 
answer the question as it was posed by the Board.  
Furthermore, the 1997 VA orthopedic examinations failed to 
assess the extent of functional and industrial impairment 
caused by the appellant's service-connected lumbosacral 
strain, as requested in the Board's 1996 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court also said that 
the Board's decision failed to provide an adequate discussion 
of the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) as 
required by DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).

Additionally, the Court noted that the appellant raised the 
issues of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for arthritis of the lumbosacral spine secondary 
to an inservice injury and the issue of entitlement to 
service connection for intervertebral disc disease.  The 
Court observed that development of these issues could 
facilitate the assignment of the most appropriate diagnostic 
code for the appellant's service-connected disability.  A 
copy of the Court's Order in this matter has been placed in 
the claims file.

Thereafter, the Board remanded the case in November 2000 for 
further development.  In a December 2003 the RO granted an 
increased rating, to 60 percent, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5293 for the veteran's back condition, 
which was recharacterized as lumbosacral strain with 
degenerative disc disease.  Since this claim has not been 
withdrawn, an increased rating above 60 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The Board notes that the appellant, in February 1999 
correspondence with the RO, raised a claim for service 
connection for depression secondary to his service-connected 
back condition.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal and therefore would have no effect on whether a rating 
in excess of 60 percent for the low back disorder is 
warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The evidence of record shows that the veteran is unemployed 
and that he has a significant low back disability.  During 
his 2003 VA examinations and elsewhere in the record he has 
indicated that he is unemployable due to his service-
connected back disorder.  He is presumed to be requesting the 
maximum rating available.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2004) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  Further, the veteran 
currently meets the percentage requirements for a total 
rating, see 38 C.F.R. § 4.16(a) (2004).  Accordingly, his 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that service connection for lumbosacral 
strain was granted by the RO in a February 1948 rating 
decision that assigned a noncompensable disability 
evaluation.  In March 1951, the RO awarded a 10 percent 
disability evaluation under Diagnostic Code 5295.

Thereafter, the record reveals that VA hospitalized the 
appellant, from November to December 1979, and he underwent a 
total laminectomy at the L5 with posterolateral bilateral 
fusion at L4-L5-S1.  He was hospitalized again by VA, from 
November December 1980, and underwent surgical exploration 
and repair of pseudoarthrosis of the lumbar spine at L4-L5, 
with extension of the fusion mass to L3-L4, exploration of 
the bilateral L5 nerve roots, a left partial laminectomy at 
L4 and implantation of an osteostem bone growth stimulator.

In October 1982, the Board denied the appellant's claim of 
entitlement to service connection for traumatic arthritis of 
the lumbosacral spine, secondary to his service-connected 
lumbosacral strain.  In August 1983, he underwent another 
surgical procedure for removal of pseudoarthrosis of the 
lumbar spine and refusion of the L4-L5-S1 area.

Board decisions in October 1984 and February 1990 denied the 
appellant's claims for a rating in excess of 10 percent for 
his service-connected lumbosacral strain.

The record also shows that, in a March 1995 statement in 
support of the appellant's claim for an increased rating, the 
appellant's representative argued that all of his back 
disabilities, including arthritis, laminectomy and 
neurological involvement of the spine, were related to his 
inservice injury.  The RO denied a claim to reopen a claim 
for service connection for arthritis of the spine in July 
1995.

As noted above, the appellant and his representative have 
again raised the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for arthritis of the lumbosacral spine, 
secondary to an inservice injury.  As the Court stated, the 
development of this issue could facilitate the assignment of 
the most appropriate diagnostic code for the appellant's 
service-connected disability.  Pursuant to the Board's 
November 2000 remand, the RO adjudicated the issue of service 
connection for intervertebral disc disease in December 2003; 
however, it did not adjudicate the claim to reopen the claim 
for service connection for arthritis of the lumbosacral 
spine, as was also requested in the November 2000 remand.  
The Board notes that the December 2003 VA examiner's 
addendum, which the RO noted it relied on in including 
degenerative disc disease as part of the service-connected 
disability, also found a positive relationship between the 
veteran's degenerative joint disease, or arthritis, and 
service.  Thus, remand for adjudication of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbosacral spine is required, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998). 

In its November 2000 remand, the Board requested that the 
appellant undergo a VA neurological examination.  The VA 
neurologist was asked to provide an opinion as to whether it 
was at least as likely as not that any current neurological 
disability was related to the appellant's service-connected 
lumbosacral strain.  The examiner performed no testing other 
than a physical examination and found that the appellant's 
neurological examination was "essentially normal".  He 
further stated, "I can make no specific neurologic diagnosis 
in this patient only to indicate that he is an all too 
familiar example of chronic low back pain and failed low back 
surgery."  He concluded that "it is not at least as likely 
as not that his current neurological 'disability' is in any 
way related to his service-connected lumbosacral strain."  

Given that the veteran's service-connected low back condition 
now includes degenerative disc disease and that the 
voluminous VA outpatient treatment records in the claims 
folders contain several diagnoses of fecal and urinary 
incontinence secondary to back surgery or a back injury as 
well as problems with impotence, the Board finds that another 
neurological examination is warranted.

Accordingly, in light of all the above, the appellant's claim 
is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain 
copies of all indicated records and 
associate them with the claims file, 
including all additional medical records 
from the VA Medical Center in Kansas 
City, Missouri, that have been developed 
since December 2003.

2.  The RO should schedule the appellant 
for VA neurologic examination by a 
physician who has not previously examined 
him, to determine the nature and extent 
of any neurological pathology of the low 
back.  All indicated tests and studies 
should be conducted.  The claims folders, 
including a copy of this remand, should 
be made available to the physician for 
complete review in connection with the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
current neurological disability is 
related to the appellant's service-
connected lumbosacral strain with 
degenerative disc disease.  The examiner 
should also provide an opinion concerning 
the impact of the appellant's service-
connected low back disability on his 
ability to work at any occupation for 
which he may be otherwise qualified.  A 
complete rationale should be provided for 
any opinions expressed by the physician.

3.  Thereafter, if and only if the 
neurological examiner indicates that a 
neurological disability involving bladder 
and/or bowel functioning is related to 
the appellant's service-connected 
lumbosacral strain with degenerative disc 
disease, further examination should be 
scheduled to determine the nature and 
severity of any such bladder and/or bowel 
dysfunction.

4.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for arthritis of the 
lumbosacral spine secondary to an 
inservice injury.  It should also 
readjudicate the issue of entitlement to 
an increased rating for a lumbosacral 
disability with degenerative disc 
disease, with consideration of all 
applicable diagnostic rating codes, 
including the old and new regulations 
pertaining to the spine.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued 
and the appellant and his attorney 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
on the part of the appellant is required until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




